        Case 1:11-cr-01032-PAE Document 2542 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   11-CR-1032-79 (PAE)
                       -v-
                                                                          ORDER
 JUAN MARTINEZ,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On November 20, 2020, defendant Juan Martinez filed a pro se motion for compassionate

release. Dkt. 2540. The Court reappoints Mr. Martinez’s counsel, Allan Paul Haber, Esq. and

Jacob Mitchell, Esq., for the limited purpose of writing a memorandum of law in support of Mr.

Martinez’s motion for compassionate release. That memorandum of law is due December 11,

2020. The Government’s opposition is due December 18, 2020.

       The Court directs Mr. Martinez’s counsel to mail a copy of this order to Mr. Martinez.




       SO ORDERED.


                                                         PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: November 23, 2020
       New York, New York




                                               1
